Citation Nr: 0401475	
Decision Date: 01/15/04    Archive Date: 01/28/04

DOCKET NO.  00-16 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy of the upper and lower extremities, claimed as 
cold injury residuals.  

2.  Entitlement to an increased rating for tinea pedis, 
currently rated as 30 percent disabling. 

3.  Entitlement to an effective date earlier than September 
24, 1999, for a 30 percent rating for tinea pedis.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had honorable active service from October 1952 to 
October 1955.

This appeal arises from a December 1999 and later rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Hartford, Connecticut, that assigned an 
effective date of September 24, 1999, for a compensable 
rating for tinea pedis.  This appeal also arises from a 
December 2000 Decision Review Officer Decision that granted 
an increased (30 per cent) rating for tinea pedis.  This 
appeal also arises from a July 2003 RO rating decision that 
denied entitlement to service connection for residuals of 
cold injuries, to include peripheral neuropathy of the right 
and left upper extremities and the right and left lower 
extremities.  The veteran has appealed to the Board of 
Veterans' Appeals (Board) for an earlier effective date for 
compensation for tinea pedis, a higher rating for tinea 
pedis, and for service connection for residuals of cold 
injuries.

In July 2003, the veteran and his daughter testified before 
an RO hearing officer.  


FINDINGS OF FACT

1.  The veteran served in combat.  

2.  Satisfactory lay evidence of service incurrence of a cold 
injury has been submitted.  

3.  Medical evidence of a link between peripheral neuropathy 
and active service has been submitted.  

4.  The evidence favoring service connection for peripheral 
neuropathy of the upper and lower extremities is at least in 
equipoise.  

5.  By a January 1971 rating decision, the RO granted service 
connection and a noncompensable rating for fungus of the 
feet, hands, and groin.  

6.  The veteran has not raised a valid claim of entitlement 
to revision of the January 1971 rating decision based on 
clear and unmistakable error (CUE).

7. The RO received the veteran's claim for an increased 
rating for fungus of the feet, hands, and groin on September 
24, 1999.  

8.  No report of treatment, hospitalization, or examination 
dated within a one-year period prior to September 24, 1999, 
has been submitted.  

9.  Neither the former criteria for skin disabilities, in 
effect when the veteran filed his claim seeking a higher 
rating for his skin disability, nor the revised criteria, 
which became effective August 30, 2002, are more favorable to 
the increased rating claim.

10.  Disability of the skin of the hands, groin, and feet is 
manifested by constant itching, recurrent maceration of the 
interdigital spaces of the toes, periodic crusting and 
exfoliation of the hands, and foot pain; however, neither 
extensive exfoliation or systemic or nervous manifestations 
or exceptional repugnance is shown.

11.  The service-connected skin disability does not extend 
over an area of more than 40 percent of the entire body or 
more than 40 percent of exposed areas; and has not required 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs during the 
past twelve-month period.



CONCLUSIONS OF LAW

1.  Peripheral neuropathy of the upper and lower extremities, 
claimed as cold injury residuals, was incurred in active 
service.  38 U.S.C.A. §§ 1110, 1137, 1154(b) 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304(d) (2003).

2.  The criteria for an effective date prior to September 24, 
1999, for the assignment of a 30 percent evaluation for tinea 
pedis have not been met.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. §§ 3.156, 3.157, 3.160, 3.400(o) (2003).

3.  The criteria for a rating greater than 30 percent for 
skin disability of the hands, groin, and feet have not been 
met.  38 U.S.C.A. §§ 1155, 7104 (West 2002); 38 C.F.R. §§ 
3.321, 4.1, 4.3, 4.7, 4.10, 4.68, 4.118, Diagnostic Code 7806 
(effective prior to and on August 30, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The VCAA and implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326) (2003).  

The VCAA requires VA to notify the claimant and the 
claimant's representative of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
(i.e., to VA) that is necessary to substantiate the claim.  
VA is to specifically inform the claimant and his 
representative of which portion, if any, of the evidence is 
to be provided by the claimant and which part, if any, VA 
will attempt to obtain on behalf of the claimant.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

Concerning the earlier effective date claim, through a 
statement of the case (SOC) and supplement thereto, the 
veteran has been informed of the requirements for an earlier 
effective date, the evidence considered by the RO, and the 
reasons for its determination.  In this case, the veteran's 
contentions focus on whether there is any VA medical evidence 
dated during the 1970s that might tend to show increased 
severity of tinea pedis.  The appellant testified that 
relevant VA medical treatment might be verified by a 
medication prescription obtained during the one-year period 
prior to September 24, 1999; however, the VA Medical Center 
records did not bear this out and the veteran never produced 
the prescription that he claimed.  Neither the veteran nor 
his representative has identified any additional evidence or 
information that could substantiate the claim.  Therefore, 
based on the specific nature of the evidence required to win 
this earlier effective date claim, the Board is satisfied 
that the RO has complied with both the notification 
requirements, see Quartuccio, supra, and the duty to assist 
requirements of the VCAA and its implementing regulations.

Concerning the claim for an increased rating for tinea pedis, 
the record reflects that through an SOC the veteran has been 
informed of the requirements for an increased rating under 
either version of the rating schedule, the evidence 
considered by the RO, and the reasons for its determination.  
The RO has attempted to obtain all VA treatment reports 
identified.  Any private medical records are from the 1950s 
according to the veteran, and would not be relevant to the 
current claim.  Neither the veteran nor his representative 
has identified any additional evidence or information that 
could substantiate the claim.  Therefore, the RO has complied 
with both the notification requirements, see Quartuccio, 
supra, and the duty to assist requirements of the VCAA and 
its implementing regulations.





II.  Service Connection

A.  Factual Background.

The veteran's DD-214 reflects that he served in Korea.  He 
received the Korean Service Medal and the Combat 
Infantryman's Badge.  His service medical records (SMRs) 
reflect that he was treated for foot infections, groin rash, 
colds, and sore throat at various times.  His separation 
examination report, as well as a report of medical history 
dated in October 1955, do not reflect complaint or finding of 
any relevant abnormality. 

According to an August 1994 VA general medical compensation 
and pension examination report, the veteran reported a 4-year 
history of numbness of the legs and current numbness of the 
hands and legs.  The relevant diagnosis was peripheral 
neuropathy.  

In 2002, the RO received VA outpatient treatment reports 
reflecting treatment for various health problems at various 
times.  Reports dated in August 2001 and at various other 
times report notes peripheral neuropathy that the examiner 
felt was possibly related to alcohol.  An April 2002 report 
notes peripheral neuropathy and mentions that it was 
questionably related to alcohol and diabetes mellitus.  The 
report also mentions that sensation in the feet was abnormal.  

In February 2003, the veteran requested service connection 
for peripheral neuropathy of the hands and feet and mentioned 
that he wanted a cold weather examination.  The RO scheduled 
a cold injury protocol examination.  

In March 2003, the RO sent a letter to the veteran notifying 
him of the provisions of the VCAA.

According to a March 2003 VA cold injury compensation and 
pension examination report, the claims file had not been 
reviewed but during the examination the veteran reported cold 
injuries in Korea in 1953 including frostbite of the ears, 
hands, and lower extremities while on the front lines in the 
infantry.  He recalled lower extremity pain, swelling, 
blisters, numbness, weakness, and tingling at the time of the 
cold injuries.  He recalled treatment at an aid station in 
the field and VA treatment from 1956 to 1993.  His reported 
current symptoms of pain, numbness, tingling, weakness, 
swelling, and turning blue during weather changes.  His past 
medical history included hypertension, peripheral vascular 
disease, diabetes mellitus, and alcohol abuse.  The examiner 
found reduced response to sensation in the upper extremities, 
no response to sensation in the lower extremities, and some 
right leg muscle atrophy. The examiner concluded with the 
following: 

[The veteran] has bilateral peripheral 
motor and sensory neuropathy of all 
extremities, worse in the lower 
extremities, especially the right leg.  I 
believe that this condition is 
multifactorial and contributing factors 
include cold injury while in the service, 
peripheral vascular disease, ethanol 
abuse and diabetes.  

In July 2003, the RO denied the claim, finding no probative 
value in the favorable medical opinion.  

B.  Legal Analysis

In general, service connection may be awarded for disability 
resulting from injury or disease incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
"Direct" service connection may be established for a 
current disability when the evidence shows affirmatively that 
the disability resulted from injury or disease incurred (or 
aggravated) during active service.  Id.  "Direct" service 
connection may be granted for any disease not diagnosed 
initially until after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service.  38 C.F.R. § 3.303(d); 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Each 
disabling condition shown by SMRs, or for which the veteran 
seeks service connection, must be considered on the basis of 
the places, types, and circumstances of his service as shown 
be service records, the official history of each organization 
in which he served, his medical records, and all pertinent 
medical and lay evidence.  38 C.F.R. § 3.303(a). 

There is no requirement that a disorder must be "chronic" 
as a condition precedent to direct service connection under 
38 C.F.R. § 3.303; however, "chronic diseases" as defined 
at 38 C.F.R. §§ 3.307 and 3.309 are accorded special 
consideration for service connection.  Organic diseases of 
the nervous system are included among the chronic diseases 
defined at 38 C.F.R. §§ 3.307 and 3.309; however, because the 
veteran's peripheral neuropathy has been related to cold 
injury, it will not be considered an organic disease of the 
nervous system.  

The veteran's service record includes evidence that he 
participated in combat in Korea.  He alleges that cold injury 
residuals are service-connected.  In the case of a combat 
veteran who alleges that a disease or injury is service 
connected, the burden of the veteran who seeks benefits for 
an allegedly service-connected disease or injury and who 
alleges that the disease or injury was incurred in or 
aggravated by combat service is lightened by 38 U.S.C.A. 
§ 1154(b).  That statute sets forth a three-step analysis.  
First, it must be determined whether there is satisfactory 
lay or other evidence of service incurrence or aggravation of 
such injury or disease.  Second, it must be determined 
whether the evidence is consistent with the circumstances, 
conditions, or hardships of such service.  If these two 
inquiries are met, the Secretary shall accept the veteran's 
evidence as sufficient proof of service connection, even if 
no official record of such incurrence exists.  If both of 
these inquiries are satisfied, a factual presumption arises 
that the alleged injury or disease is service connected.  
Third, it must be determined whether the Government has met 
its burden of rebutting the presumption of service connection 
by "clear and convincing evidence to the contrary."  
Collette v. Brown, 82 F.3d 389 (1996).  

Concerning the first two steps of the above-mentioned 
analysis, the Board notes that because the veteran is a 
combat veteran, his assertions are sufficient to establish 
that he sustained a cold injury during combat, even though no 
official record of such treatment exists.  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(b); Collette, supra.  Moreover, 
as a layman, he is competent to offer evidence of clearly 
visible symptoms, such as frostbite.

The Board further finds that there is satisfactory lay 
evidence of service incurrence of a cold injury and that the 
evidence for this fact is consistent with the circumstances, 
conditions, or hardships of such service.  Having served in 
Korea during the Korean War, the claim of exposure to 
freezing weather is consistent with known hardships of such 
service.  

Concerning the third step, it would appear that the veteran 
would prevail as to service connection for cold injury 
residuals in the absence of clear and convincing evidence to 
the contrary; however, in Caluza v. Brown, 7 Vet. App. 498 
(1995), the United States Court of Appeals for Veterans 
Claims (Court) determined that the use of the phrase 
"service connection" in that statute refers to proof of 
service incurrence or aggravation, rather than to the legal 
standard for entitlement to payment for disability.  Thus, 
the Board must still determine whether the evidence favoring 
service connection is at least in equipoise.  

In this case, a VA medical professional has addressed the 
question of service connection for peripheral neuropathy and 
found several potential etiologies, but positively felt that, 
"contributing factors include cold injury while in the 
service."  Although the SMRs are silent for such residuals, 
the Board notes that no medical professional has controverted 
the above opinion.  The outpatient treatment reports mention 
other etiologies, but do not rule out this etiology.  Thus, 
the competent medical evidence is at least in equipoise and 
no further analysis is needed.  See 38 U.S.C.A. § 5107 (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1991).  
Service connection for peripheral neuropathy of the upper and 
lower extremities, claimed as cold injury residuals, must 
therefore be granted.  

III.  Earlier Effective Date

A.  Factual Background

In a December 1999 rating decision, the RO granted a 
compensable rating for tinea pedis effective from September 
24, 1999, based on the date that the RO received the 
veteran's claim for an increased rating.  Review of the 
claims file reflects no prior claim for an increased rating 
for tinea pedis or any related fungal infection.  In a notice 
of disagreement (NOD), the veteran reported that the 
condition had worsened upon discharge from active service in 
1955.  In his substantive appeal he reported that he was 
treated at the Columbia VA Medical Center from 1955 to 1958, 
at the Washington D.C. VA Medical Center from 1958 to 1972, 
and at the West Haven VA Medical Center from 1972 to the 
present.  

VA treatment reports from West Haven VA Medical Center 
reflect medical treatment during 1998 and 1999; however, none 
of the reports mentions a fungus infection.  In or around 
December 2000, the RO received additional treatment records 
from West Haven VA Medical Center.  The earliest dated 
outpatient treatment report reflecting any relevant complaint 
is dated in December 1999.  Because an effective date of 
September 24, 1999 has already been assigned, the December 
1999 report cannot form the basis an earlier effective date.  

In a December 2000 rating action, the RO assigned a 30 
percent rating for tinea pedis effective from September 24, 
1999. 

In December 2000, the veteran and his representative claimed 
that clear and unmistakable error was committed; however, in 
January 2001 they asked the RO to disregard that claim.  

In October 2002, the veteran reported that he had received VA 
medical treatment at West Haven VA Medical Center from 1967.  
He also reported private medical care during 1955 and 1956.  

In December 2002, the RO received additional outpatient 
treatment reports from West Haven VA Medical Center, some of 
which are dated between September 24, 1998 and September 24, 
1999; however, none of these contains any information 
concerning tinea pedis.   

In February 2003, the veteran testified before an RO hearing 
officer that he thought that he had been treated for tinea at 
least once at the VA Medical Center in the year preceding 
September 24, 1999, and he thought that he might have a 
prescription bottle to prove this.  He also testified as to 
VA treatment received during the 1970s in South Carolina that 
might help the claim if the records could be found.  

In March 2003, the RO sent a letter to the veteran notifying 
him of the provisions of the VCAA.

In April 2003, West Haven VA Medical Center reported that all 
records on file had been sent to the RO. 

B.  Legal Analysis

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a) 
(West 2002); 38 C.F.R. § 3.151(a) (2003).  Any communication 
or action, indicating an intent to apply for one or more 
benefits under the laws administered by VA, from a claimant, 
his or her duly authorized representative, a Member of 
Congress, or some person acting as next friend of a claimant 
who is not sui juris may be considered an informal claim.  
Such informal claim must identify the benefit sought.  
38 C.F.R. § 3.155 (2003).

A claim for an increase is defined, in part, as any 
application for an increase in rate of a benefit being paid 
under a current award.  38 C.F.R. § 3.160 (2003).  With 
respect to an "application" or a "claim", once a formal 
claim for compensation has been allowed, receipt of a VA 
hospitalization report, a report of VA outpatient or 
hospitalization examination, or a report of VA or uniformed 
services hospital admission will be accepted as an informal 
claim for increased benefits, and the date of such record 
will be accepted as the date of receipt of a claim.  If such 
report does not relate to a service-connected disability, 
then the RO must receive a claim specifying the benefit 
sought within a year of the date of such examination or 
treatment.  38 C.F.R. § 3.157(b)(1) (2003); see also 38 
C.F.R. § 3.155(a).

Except as provided in paragraph (o)(2) of this section, the 
effective date for the grant of an increase will be the later 
of the date of receipt of claim or the date entitlement is 
shown.  38 C.F.R. § 3.400(o) (2003).  The effective date of 
an award of increased compensation shall be the earliest date 
as of which it is ascertainable that an increase in 
disability had occurred, if application is received within 
one year from such date.  38 U.S.C.A. § 5110(b)(2) (West 
2002); 38 C.F.R. § 3.400(o)(2) (2003).  

The claims file reflects that no medical or other evidence 
pertinent to the status of the veteran's tinea pedis was 
received between September 24, 1998, and September 24, 1999, 
the currently assigned effective date.  Nor was any claim for 
an increased rating for such disorder received at any time 
prior to September 24, 1999.  Thus, there is no legal basis 
for granting an earlier effective date.  

In the case of error, the effective date will be the date 
from which benefits would have been payable if the corrected 
decision had been made on the date of the reversed decision.  
38 C.F.R. § 3.400(k) (2003).  Specifically, the RO's 1971 
decision, which granted entitlement to service connection and 
a noncompensable rating for a fungal infection of the skin, 
was final and there is neither evidence nor argument to the 
effect that the 1971 RO decision did not become final or that 
there was CUE in that decision.  

As there is no evidence documenting an earlier claim, or 
establishing an increase in disability within the year before 
the currently assigned effective date, the preponderance of 
the evidence is against the claim.

IV.  Increased Rating

A.  Factual Background

The veteran's service medical records (SMRs) reflect that he 
was treated for foot infections and groin rash.  In an April 
1959 rating decision, the RO established service connection 
for outpatient treatment only for a left foot fungus 
condition; however, in January 1971, the RO established 
service connection for fungus of the feet, hands, and crotch 
and assigned a noncompensable evaluation.

On September 24, 1999, the RO received an increased rating 
request.  The veteran reported treatment for a fungus at West 
Haven VA Medical Center in 1998.  

The RO obtained outpatient treatment reports from West Haven 
VA Medical Center; however, no report dated in 1998 mentions 
tinea pedis or other disorder of the skin.  

A VA compensation and pension examination dated in December 
1999 reflects that the veteran took medication but only for 
high blood pressure and back pain.  The report notes that 
while serving in Korea, the veteran developed a fungal 
infection of the hands, legs, and feet.  He currently 
complained of severe itching of the feet.  The examiner 
reported that both feet were warm and moist.  There was 
maceration, peeling, and erythema in the digital interspaces 
of both feet, but no edema.  There was pain on palpation of 
the digital interspaces.  The diagnosis was chronic inflamed 
tinea in the interdigits, bilaterally.  The veteran was 
referred for podiatry treatment.  

In a December 1999 rating decision, the RO assigned a 10 
percent rating for tinea pedis under Diagnostic Code 7806 
effective from September 24, 1999.  

In his substantive appeal, the veteran reported treatment at 
the West Haven VA Medical Center from 1972 to the present.  

A December 1999 VA podiatry treatment report from West Haven 
VA Medical Center reflects a complaint of itching between the 
toes, worse in summer, and persistent since the 1950s.  The 
veteran reported that no treatment had ever helped.  An 
examiner observed maceration of the interdigital spaces, 
bilaterally, with whitish tissue surrounding an erythematous 
base with exposed dermis.  Lesions extended under the 
metatarsal phalangeal joints and into the next interspaces.  
The assessment was tinea pedis, treated with gingen violet 
[gentian violet is a purple dye that is painted on the 
infected area to kill the yeast] and lambs wool.  

In a December 1999 rating decision, the RO granted a 10 
percent rating for tinea pedis effective from September 24, 
1999, based on the date that the RO received the veteran's 
claim for an increased rating.  

An April 2000 VA podiatry report notes continued symptoms and 
also an itchy groin.  The assessment was tinea pedis and 
tinea cruris.  The veteran was treated with gentian violet, 
lambs wool, and Loprox(r).  An August 2000 podiatry report 
notes that Castellani's Paint was added as a treatment.  

In a December 2000 rating action, the RO assigned a 30 
percent rating for tinea pedis effective from September 24, 
1999. 

In March 2001, the veteran underwent a VA skin disease 
compensation and pension examination.  The report reflects 
that the examiner reviewed the claims file.  The examiner 
noted small papular lesions without pus or erythema in the 
groin.  The feet were cool to touch.  The interspaces of all 
phalanxes were macerated with mild erythema present.  The 
assessments were tinea cruris and tinea pedis, stable and on 
medication for each. 

In October 2002, the veteran reported that he had received VA 
medical treatment at West Haven VA Medical Center from 1967.  
He reported private medical care during 1955 and 1956.  

In December 2002, the RO received additional VA outpatient 
treatment reports from the West Haven VA Medical Center.  A 
March 2001 report notes use of clotimazole for groin fungus.  
An August 2001 report notes that using a cream and placing 
lambs wool between the toes had final cleared up a fungus 
infection between the toes.  The veteran's hands and groin 
itched.  Another August 2001 report notes no groin rash today 
but minimal scaling of hands.  In November 2001 and April 
2002, the groin infection had reappeared.  In August 2002, he 
complained of itchy hands and groin.

A September 2002 report notes that the veteran's current 
medications included ciclopirox cream, fosinopril, 
Hydrochlorothiazide, Lovastatin, orally, and Sildenafil 
citrate.  

The veteran underwent a VA skin diseases compensation and 
pension examination in December 2002.  The veteran reported 
periods of exacerbation and remission with chronic itching, 
especially between the toes.  He had wintertime rash and 
itching of his hands.  Loprox(r) relieved his symptoms.  The 
examiner noted a groin fungal infection and recommended 
clotrimazole cream.  The examiner found crusting of the hands 
with mild exfoliation on both palmar creases, but no erythema 
and open lesions.  The feet exhibited hypopigmented skin on 
the interspaces where tinea had resolved.  There was no 
maceration.  The examiner also noted erectile dysfunction, 
almost assuredly due to peripheral vascular disease.  The 
assessment was chronic eczema in both feet and hands 
requiring Loprox(r) twice daily.  

In February 2003, the veteran testified before an RO hearing 
officer that he had exfoliation, crusting, and ulcers or open 
sores on the affected areas occasionally.  He testified that 
when his hands break out they are really scaly.  His daughter 
testified that the veteran had a lot of itching.  The veteran 
said that the only medication for his skin was the cream that 
he applied to all areas daily.  The veteran testified that he 
used a cane because of leg weakness, although during periods 
of ulcerated feet, he also lost his balance.  He testified 
that there were periods when he could not work due to his 
feet, but he also had circulatory trouble, peripheral 
neuropathy, and possible frostbite residuals that might have 
contributed.   

According to a March 2003 VA cold injury protocol 
compensation and pension examination, the upper and lower 
extremities had no ulcers or scars.  There was 
hypopigmentation between the toes.  

In April 2003, West Haven VA Medical Center reported that all 
records on file had been sent to the RO.

In September 2003, the RO issued an SOC discussing the former 
and current versions of the rating schedule for rating 
disabilities of the skin.  


B.  Legal Analysis

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4 (2003).  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3.  The veteran's entire history is reviewed when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  The regulations do not 
give past medical reports precedence over current findings.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

VA regulations also require that disability evaluations be 
based upon the most complete evaluation of the condition that 
can be feasibly constructed with interpretation of 
examination reports, in light of the whole history, so as to 
reflect all elements of disability.  The medical as well as 
industrial history is to be considered, and a full 
description of the effects of the disability upon ordinary 
activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.  

Effective August 30, 2002, VA amended the rating schedule for 
evaluating skin disabilities.  See 38 C.F.R. § 4.118 (2003).  
Where laws or regulations change after a claim has been filed 
or reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran applies, absent Congressional or Secretarial intent 
to the contrary.  Dudnick v. Brown, 10 Vet. App. 79 (1997).  
VA's General Counsel has held that where a law or regulation 
changes during the pendency of a claim for a higher rating, 
the Board must first determine whether the revised version is 
more favorable to the veteran.  If the revised version of the 
regulation is more favorable, the retroactive reach of that 
regulation under 38 U.S.C.A. § 5110(g) (West 1991) can be no 
earlier than the effective date of that change.  The Board 
must apply both the former and the revised versions of the 
regulation for the period prior and subsequent to the 
regulatory change, but an effective date based on the revised 
criteria may be no earlier than the date of the change.  As 
such, VA must generally consider the claim pursuant to both 
versions during the course of an appeal.  See VAOPGCPREC 3-
2000; DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).

The veteran's tinea pedis of the hands, groin, and feet is 
rated as 30 percent disabling under Diagnostic Code 7806, 
which contains the rating criteria for eczema, an analogous 
condition.  Pursuant to the former criteria of Diagnostic 
Code 7806, a 30 percent rating is warranted where there is 
constant exudation or itching, extensive lesions, or marked 
disfigurement.  A 50 percent evaluation requires that the 
condition be manifested by ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or exceptional repugnance.

Pursuant to the revised criteria of Diagnostic Code 7806, if 
the dermatitis or eczema covers an area of at least 5 
percent, but less than 20 percent, of the entire body, or at 
least 5 percent, but less than 20 percent, of exposed areas 
affected; or requires intermittent systemic therapy, such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of less than six weeks during the past 
twelve-month period, a 10 percent rating is warranted.  A 30 
percent rating is warranted where 20 to 40 percent of the 
entire body or 20 to 40 percent of exposed areas are 
affected, or; where systemic therapy such as corticosteroids 
or other immunosuppressive drugs have been required for a 
total duration of six weeks or more, but not constantly, 
during the past twelve-month period.  Finally, a maximum 
rating of 60 percent under the revised criteria is warranted 
where the condition covers an area of more than 40 percent of 
the entire body or where more than 40 percent of exposed 
areas affected, or; where constant or near-constant systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs have been required during the past twelve-month period.

In its role as fact finder, the Board finds that the 
veteran's reports regarding the severity of his skin 
disability and its manifestations in his statements and 
testimony to be credible.  See Wensch v. Principi, 15 Vet. 
App. 362, 367 (2001).  Further, the medical evidence and the 
veteran's assertions reflect that his service-connected tinea 
pedis of the hand, groin, and feet have been manifested 
throughout the appeal period by constant exudation and/or 
itching.  Neither ulceration or extensive exfoliation or 
crusting, systemic or nervous manifestations, or exceptional 
repugnance is shown.  Nor is more than 40 percent of the 
entire body or more than 40 percent of exposed areas affected 
or has constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs been 
required during the past twelve-month period.  Given these 
manifestations, the Board finds that the criteria for a 
rating greater than 30 percent under either version of the 
rating schedule are not more nearly approximated.  Because 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 58 (1991).  

The above decision is based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
Additionally, the record does not establish that the 
schedular criteria are inadequate to evaluate the disability, 
so as to warrant referral to the RO for consideration of an 
assignment of a higher evaluation on an extra-schedular 
basis.  In this regard, the Board notes that the veteran 
testified that his feet prevented working at times; however 
his feet are also afflicted with peripheral neuropathy.  
There is no showing that the skin disability has resulted in 
marked interference with employment (i.e., beyond that 
contemplated in the assigned 30 percent evaluation).  In 
addition, there is no showing that the skin disability has 
necessitated frequent, or indeed any, periods of 
hospitalization, or that the disability has otherwise 
rendered impractical the application of the regular schedular 
standards.  In the absence of evidence such factors, the 
Board finds that the criteria for submission for assignment 
of assignment of an extra-schedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 
9 Vet. App. 337, 339 (1996).

	(CONTINUED ON NEXT PAGE)





ORDER

1. Entitlement to service connection for peripheral 
neuropathy of the upper and lower extremities, claimed as 
cold injury residuals, is granted.  

2.  An effective date earlier than September 24, 1999, for an 
increased rating for tinea pedis is denied.

3.  A rating greater than 30 percent evaluation for tinea 
pedis of the hands, groin, and feet is denied.  



	                     
______________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



